Martin Ch. J.:
While in the absence, of any statutory provision to that effect, a corporator may, at the common law, have a mandamus to compel the cusios of corporate records and documents to allow him an inspection of them, yet to entitle himself to the aid of the court, he must show that he has made a proper demand upon the custos, at a proper time and place, and for a proper reason, and has been refused. I have examined all the cases to which we have been referred, and can find none where the writ was granted to enable a corporator to gratify idle curiosity. The principle seems to be, and very properly too, that the party asking the writ must have some interest at stake which renders the inspection necessary.
*331No such case is made by this relator; nor has he any remedy under the statute (Comp. L. §1915) which provides that plank road companies shall keep a stock book, which shall be open at the office of the corporation during business hours, for the inspection of all persons — for he makes no case under it. He asks for an inspection of all the books, records and papers of the company; which is a demand not within the statute; and he shows no demand made at the office of the company in business hours for inspection of its books, nor does he give any excuse or reason why such demand was not or could not be made Had he the statutory right to make the broad demand which was made in this case, he has not made it under circumstances which entitle him to the remedy asked.
The writ is refused.
Manning and Campbell JJ. concurred.